Motion Denied; Order filed April 2, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00665-CV
                                   ____________

                     DOV AVNI KAMINETZKY, Appellant

                                         V.

            HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-12988

                                      ORDER

      Appellant’s brief was originally due January 8, 2015. We granted two
extensions of time to file appellant’s brief until March 26, 2015. No brief was filed.
On March 25, 2015, appellant filed a further request for extension of time to file
appellant’s brief. We deny the request and issue the following order.
      Accordingly, we order appellant to file a brief with the clerk of this court on
or before April 10, 2015. If appellant does not timely file the brief as ordered, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM